Case 2:20-cv-01623-JDC-KK Document 17 Filed 08/17/21 Page 1 of 1 PageID #: 75




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

DARREN MORGAN, JR.                        :             DOCKET NO. 2:20-cv-01623
    D.O.C.. # 484269                                        SECTION P

VERSUS                                    :             JUDGE JAMES D. CAIN, JR.

MEDICAL STAFF MEMBER       :                            MAGISTRATE JUDGE KAY
CALCASIEU PARISH
CORRECTIONAL CENTER, ET AL

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and considering the lack of objections to the

Report and Recommendation;

       IT IS ORDERED, ADJUDGED AND DECREED that this matter be

DISMISSED WITHOUT PREJUDICE in accordance with the provisions of FRCP Rule

41(b) and LR41.3W.

       THUS DONE AND SIGNED in Chambers this 17th day of August, 2021.



                     _______________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
